Citation Nr: 1821648	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the hands, to include as secondary to type II diabetes mellitus and as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Sengthiene Bosavanh, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was subsequently transferred to the RO in Oakland, California.

The Board remanded the case for further development in October 2015, and the case has since been returned to the Board for appellate review.  The claim for service connection for peripheral neuropathy of the hands has been recharacterized to include a causal theory of secondary service connection as raised by the record.  See January 2016 VA examination report (examiner indicated that if Veteran had herbicide exposure, polyneuropathy is secondary to herbicide exposure and/or diabetes mellitus).  The Board sent the Veteran a post-remand appeal receipt notification letter in May 2017.  Later that same month, the Board received a VA 21-22a in favor of the above-listed representative and subsequently acknowledged the Veteran's change in representation.   See May 2017 and December 2017 written extension requests granted in July 2017 and February 2018 Board letters.

The Board also notes that it fulfilled the representative's May 2017 and December 2017 Privacy Act requests in June 2017, July 2017, and February 2018 written responses prior to adjudication of this appeal.  See 38 C.F.R. §§ 1.577 and 20.1200 (2017).

This appeal was processed using the Veterans Benefits Management System (VBMS) and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).
The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his May 2014 substantive appeal (submitted by his prior representative), the Veteran did not request a hearing before the Board.  In a February 2018 written statement, the Veteran's representative indicated that she began representing him after his claim was returned to the Board and requested a local hearing before a Decision Review Officer (DRO). Therefore, in order to afford the Veteran due process, the Board finds that he should be scheduled for the requested local hearing with a DRO, particularly in light of the change in representation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a hearing with a DRO at the local RO in accordance with his request.  See February 2018 new representative written request.  The Veteran should be notified in writing of the date, time, and location of the hearing.

2.  After the DRO hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the AOJ should conduct any other development as may be indicated, if needed.  See also October 2015 Board remand and February 2017 supplemental statement of the case; February 2018 Social Security Administration printout.

3.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, if needed, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




